Title: To George Washington from Benjamin Lincoln, 28 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office October 28th 1782
                  
                  On my arrival here this morning, I found the inclosed papers relative to Canadian matters on my Table with an order to forward them.
                  By the enclosed resolve your Excellency will learn that the keeping the Troops longer at Wyoming or not, is with you—if you should think proper to remove them, I can with ease forward your orders from this place.
                  The within arrangement for the Quarter Master Generals department passed while I was at Camp.
                  I this moment learn from Doctor Witherspoon that Asgill’s affair has been the subject of debate this Morning, that the report of a former Committee and all the papers are again committed.
                  As the Adjutant General is to be taken from the Line of the Army, he will draw servants according to his rank, this I am informed was the idea of the Committee who reported on the department—until Money can be paid for servants, I wish the Adjutant Generals family might receive servants as usual from the Line.  I have the Honor to be my Dear General with the highest esteem Your obedt Hble servant
                  
                     B: Lincoln
                     
                  
               